Swayze, J.
(dissenting). It was necessary for the servants of the railroad company to open the vestibuled platform before the train arrived at the terminal or to discommode passengers by delaying them while the vestibule was opened after the train had come to a stop. It seems to me going too far to hold that the railroad company was guilty of negligence because they chose to open the vestibule when *517the train was less than a mile from the terminal, that is to say, probably within a minute in time of reaching its destination. To me it seems one of those questions of good judgment which may fairly he left to the servants of the company in actual charge of the train.
1 think, therefore, that the judgment of the Supreme Court was correct and should be affirmed.
For affirmance — Swayze, Parker, Yroom, White, JJ. 4.
For reversal — Garrison, Trenohakd, Minturw, Kalisoh, Bogjget, Yeeomnbpegh, Congdon, Treacy, JJ. 8.